Case 1:06-cr-00538-PKC Document 236 Filed 07/08/20 Page 1 of 1
Case 1:06-cr-00538-PKC Document 235 Filed 07/08/20 Page i of 2

  

ALAN M. NELSON
ATTORNEY AT LAW
3000 MARCUS AVENUE, SUITE LES
Laxe Success, New Yorx 11042
‘TELEPHONE: G16) 328-6200
. . Fax: (516) 328-6354
New YORE OFFICE: oa
11] JonN Susur E-mail: anelacnilaw@aol.com
SUITE 640
New York, NY 10038
July 8, 2020
Hon. P, Kevin Castel jp.
United States District Judge Jd Y/
United States Courthouse f é
Southern District of New York f

500 Pearl Street 10007

Re: United States v. Carl Marshall
Cr 06-538 (PKC)

Dear Judge Castel:

Please accept this correspondence as a request to be relieved and for the appointment of new counsel
to represent the above named defendant pursuant to the Criminal Justice Act.

In late December, 2019, I applied to become the new CJA Case Budgeting Attorney for the Court
of Appeals for the Second Circuit. [am pleased to advise the Court that on April 6, 2020 I was offered and
have accepted that position. 1 commenced my employment on May 4, 2020 in that capacity.

in this capacity I shall not be able to further represent my CJA clients as counsel to effectively
perform my duties and responsibilities while avoiding any potential conflict of interest. Accordingly, it is
respectfully requested that ] be relieved and CJA counsel be appointed as replacement counsel pursuant to
the Criminal Justice Act for Mr. Marshall.

Thave been advised by AUSA Stephanie Lake that Mr. Marshall’s brother was murdered this week-
end. Ihave been further advised that law enforcement agents desire to speak with Mr, Marshall immediately
concerning his brother’s murder. Mr. Marshall is presently detained in GEO serving the sentence imposed
by this Court in December 2019.

Were I counsel, I would advise Mr. Marshall not to discuss this matter with law enforcement without
first having received advise of counsel and have so informed the government. Due to the urgency of this
matter, I respectfully request that the Court appoint the CJA duty attorney
for today to represent Mr. Marshall.

Respectfully submitted,

/s/ Alan Nelson

  

 
